ACCEPTED
                                                                                             12-15-00014-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                        5/6/2015 10:58:42 AM
                                                                                               CATHY LUSK
                                                                                                      CLERK

                                      No. 12-15-00014-CV
                     ___________________________________________________
                                                                             FILED IN
                                     In the Twelfth Court of          12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                      Appeals at Tyler, Texas
                                                                      5/6/2015 10:58:42 AM
                     ___________________________________________________
                                                                           CATHY S. LUSK
                     East Texas Medical Center d/b/a East Texas Medical CenterClerk
                                   Emergency Medical Services
                                          Appellant,

                                                   v.

     Jody Delaune, Individually and as Personal Representative of the Estate of
 Crystal Delaune, Deceased; and as Next Friend of Dalton Delaune, Destiny Delaune
                          and Dee Ann Delaune, Minors

                                          Appellees.
                     ___________________________________________________

                                   Appeal from 7th District Court,
                                       Smith County, Texas
                             Honorable Kerry L. Russell, Presiding Judge
                     ___________________________________________________

                        APPELLANT EAST TEXAS MEDICAL CENTER’S
                   FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE TYLER COURT OF APPEALS:

            COMES NOW, East Texas Medical Center (“ETMC”), Appellant in this matter,

and pursuant to Rules 10.5(b) and 38.6(d) of the TEXAS RULES OF APPELLATE

PROCEDURE, files its First Motion for Extension of Time to File Brief, as follows:

                                                   I.

            The deadline for ETMC to file its brief in this matter was May 4, 2015. ETMC

requests that it be granted a thirty (30) day extension within which to file its brief,

making its brief due on or before June 3, 2015. There is no specific deadline to file this


APPELLANT EAST TEXAS MEDICAL CENTER’S
FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF – Page 1
Document #224168
motion to extend time under the TEXAS RULES OF APPELLATE PROCEDURE. See, TEX. R.

APP. P., Rule 38.6(d). This motion is filed one day after the Court’s May 5, 2015 letter

and before the May 15, 2014 deadline provided in the Court’s May 5, 2015 letter. This

Court has the authority under Rule 38.6(d) of the TEXAS RULES OF APPELLATE

PROCEDURE to extend the time within which a party has to file a brief.

                                                  II.

            ETMC bases its request for an extension of time on the following facts.

            A.     Counsel for ETMC misinterpreted the Court’s April 2, 2015 letter to mean

                   that the thirty-day time frame within which ETMC’s brief was due did not

                   begin to run until after the expiration of the thirty (30) days mentioned in

                   that letter for counsel for ETMC to review the appellate record and request

                   any supplementation of the appellate record. Thus, counsel erroneously

                   calculated the deadline for Appellant’s brief to be June 3, 2015;

            B.     During this time frame counsel for ETMC has had the following additional

                   obligations that would have interfered with his ability to timely prepare

                   ETMC’s brief and based on which counsel for ETMC would have timely

                   sought a motion for extension of time to file ETMC’s brief had he

                   accurately understood the due date for this brief was May 4, 2015:

                   1.     Response on the Merits to a Petition for Review to the Texas

                          Supreme Court in Crocker v. Babcock, et al., Case No. 15-0080;

                   2.     Motion for Rehearing in the Texas Supreme Court in Van Ness v.

                          ETMC First Physicians, et al., Case No. 14-0353;

APPELLANT EAST TEXAS MEDICAL CENTER’S
FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF – Page 2
Document #224168
                   3.   Response on the Merits to a Petition for Review to the Texas

                        Supreme Court in Reddic v. East Texas Medical Center-Crockett,

                        Case No. 14-0333;

                   4.   Appellees’ brief in the Dallas Court of Appeals in Phillips v. Jones

                        and Medical Clinic of North Texas, No. 05-15-00005-CV;

                   5.   Appellees’ brief in the Dallas Court of Appeals in Durham v.

                        Children’s Medical Center, et al., No. 05-14-01464-CV;

                   6.   Two responses to complaints before the Texas Medical Board, and;

                   7.   One response to a complaint before the Texas Board of Nursing.

                                                  III.

            ETMC has not sought or been granted any previous extensions for time within

which to file its brief in this matter. Further, Appellees have not suffered any material

injury since initial extensions of time to file appellate briefs are routinely sought and

granted; in addition to the fact that by providing ETMC an additional thirty (30) days to

file its brief the time within which the Tyler Court of Appeals will address and resolve

this matter will not be delayed to any meaningful degree.

            WHEREFORE, PREMISES CONSIDERED, East Texas Medical Center

respectfully requests that it Motion to Extend Time to File Brief be granted, thereby

making its brief due on or before June 3, 2015.




APPELLANT EAST TEXAS MEDICAL CENTER’S
FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF – Page 3
Document #224168
                                                  Respectfully Submitted,
                                                  THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.



                                                  By: /s/Russell G. Thornton
                                                         RUSSELL G. THORNTON
                                                         State Bar Card No. 19982850
                                                         rthornton@trtblaw.com
                                                            4849 Greenville Avenue, Suite 1150
                                                            Dallas, Texas 75206
                                                            (214) 954-2200
                                                            (214) 754-0999 (Fax)

                                                  COUNSEL FOR APPELLANT
                                                  EAST TEXAS MEDICAL CENTER d/b/a
                                                  EAST TEXAS MEDICAL CENTER
                                                  EMERGENCY MEDICAL SERVICES


                             CERTIFICATE OF CONFERENCE

            This is to certify that on the morning of May 6, 2015, counsel for Appellant East

Texas Medical Center attempted to conference with counsel for Appellee regarding this

motion. Counsel for Appellant has not heard back from Appellee’s counsel. In order to

present this matter to the Court in an expeditious a manner as possible, this motion is

being filed before Appellant’s counsel has conferred with Appellee’s counsel.


                                              /s/ Russell G. Thornton
                                              RUSSELL G. THORNTON




APPELLANT EAST TEXAS MEDICAL CENTER’S
FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF – Page 4
Document #224168
                                 CERTIFICATE OF SERVICE

            The undersigned certifies that on the 6th day of May, 2015, a true and correct copy

of the foregoing document was delivered to counsel listed below:

VIA E-SERVE & E-MAIL:
Mr. Ryan Krebs, M.D., J.D.
THE LAW OFFICE OF RYAN KREBS, M.D., J.D.
805 W. 10th Street, Suite 300
Austin, Texas 78701
ryan@ryankrebsmdjd.com

                                              /s/ Russell G. Thornton
                                              RUSSELL G. THORNTON




APPELLANT EAST TEXAS MEDICAL CENTER’S
FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF – Page 5
Document #224168